Townsend, J.
The Supreme Court in Simonton Construction Co. v. Pope, 213 Ga. 360 (99 S. E. 2d 216) having reversed the judgment of this court in Simonton Construction Co. v. Pope, 95 Ga. App. 211 (97 S. E. 2d 590) wherein this court affirmed on condition the judgment of the trial court, overruling exceptions to the auditor’s report, and having ruled that the trial court erred in overruling such exceptions, and in failing to submit the case to a jury, the former judgment of this court is vacated, and the judgment of the Supreme Court reversing the trial court is hereby made the judgment of this court.

Judgment reversed.


Gardner, P. J., and Carlisle, J., concur.